UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2016 or ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-136110 GTJ REIT, INC. (Exact name of registrant as specified in its charter) MARYLAND 20-5188065 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 60 Hempstead Avenue West Hempstead, New York 11552 (Address of principal executive offices) (Zip Code) (516) 693-5500 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the last practicable date: 13,881,901 shares of common stock as of August 9, 2016. GTJ REIT, INC. AND SUBSIDIARIES QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2016 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item1. Financial Statements Condensed Consolidated Balance Sheets at June 30, 2016 (Unaudited) and December31, 2015 2 Condensed Consolidated Statements of Operations (Unaudited) for the Three and Six Months Ended June30, 2016 and 2015 3 Condensed Consolidated Statement of Stockholders’ Equity (Unaudited) for the Six Months Ended June30, 2016 4 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Six Months Ended June30, 2016 and 2015 5 Notes to the Condensed Consolidated Financial Statements (Unaudited) 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item3. Quantitative and Qualitative Disclosures About Market Risk 25 Item4. Controls and Procedures 25 PART II. OTHER INFORMATION Item1. Legal Proceedings 26 Item1A. Risk Factors 26 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item3. Defaults Upon Senior Securities 26 Item4. Mine Safety Disclosures 26 Item5. Other Information 26 Item6. Exhibits 27 Signatures 29 1 GTJ REIT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (amounts in thousands, except share data) June 30, December 31, (Unaudited) ASSETS Real estate, at cost: Land $ $ Buildings and improvements Total real estate, at cost Less: accumulated depreciation and amortization ) ) Net real estate held for investment Cash and cash equivalents Rental income in excess of amount billed Acquired lease intangible assets, net Other assets Total assets $ $ LIABILITIES AND EQUITY Liabilities: Mortgage notes payable, net $ $ Secured revolving credit facility — Accounts payable and accrued expenses Dividends payable Acquired lease intangible liabilities, net Other liabilities Total liabilities Commitments and contingencies (Note 9) — — Equity: Series A, Preferred stock, $.0001 par value; 10,000,000 shares authorized; none issued and outstanding — — Series B, Preferred stock, $.0001 par value; non-voting; 6,500,000 shares authorized; none issued and outstanding — — Common stock, $.0001 par value; 100,000,000 shares authorized; 13,881,901 and 13,820,434 shares issued and outstanding at June 30, 2016 and December31, 2015, respectively 1 1 Additional paid-in capital Distributions in excess of net income ) ) Total stockholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 GTJ REIT, INC. AND SUBSIDIARIES
